— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Nassau County, dated June 30, 1977, which granted the motion of the defendant Village of Freeport (the village) for summary judgment. Order affirmed, with $50 costs and disbursements. The complaint alleged that the village had been given actual written notice of the alleged sidewalk defect, *673as required by CPLR 9804 and section 6-628 of the Village Law. An affidavit of the village’s sidewalk inspector indicated, however, that no such notice had ever been received. There is no evidence in the record which contradicts the sworn statement of the village official. Nor is there any merit to plaintiffs’ suggestion that the applicable provisions of the CPLR and the Village Law are unconstitutional (see MacMullen v City of Middletown, 187 NY 37; Drzewiecki v City of Buffalo, 51 AD2d 870). Accordingly, Special Term correctly granted summary judgment in favor of the village. Latham, J. P., Suozzi, Margett and Hawkins, JJ., concur.